DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 16 are objected to because of the following informalities:  Each claim has been amended to include the same limitation, containing a typo. The new limitation should be written as:
“wherein the housing has a first side comprising a hole adjacent to the rupture layer; wherein the first side of the housing and the adjacent rupture layer rupture at a lower pressure than an opposing side of the housing”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US 20140083716 A1 to Frazier.
Frazier discloses 
1. A downhole barrier device for use in wellbore operations, the device comprising: 
a housing 12 having a design; and 
a rupture layer 16 formed within the housing and having another design. (Figure 1,)
wherein the housing has a first side comprising a hole adjacent to the rupture layer 16 (Figure 1, the housing has a hole- i.e. the through bore); wherein the first side of the housing and the adjacent rupture layer rupture at a lower pressure than an opposing side of the housing (Abstract, [0027]).
7. The downhole barrier device of claim 1 wherein the downhole barrier device is formed using a metal selected from a plurality of metals. [0027].
9. A method of manufacturing a downhole barrier device for use in wellbore operations, the method comprising: 
creating a housing design; 
creating a rupture layer design; and 
creating a formation of the downhole barrier device wherein a rupture layer is formed with a housing using the housing design and the rupture layer design. (Figure 1 [0027])
wherein the housing has a first side comprising a hole adjacent to the rupture layer 16 (Figure 1, the housing has a hole- i.e. the through bore); wherein the first side side of the housing (Abstract, [0027]).
14. The method of claim 9 wherein the downhole barrier device is formed using a metal selected from a plurality of metals. [0027]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140083716 A1 to Frazier.
Regarding claim 8, Frazier discloses the claimed invention except explicitly 8. The downhole barrier device of claim 7 wherein the metal is selected based on operational use of the downhole barrier device.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected the metal based on operational use of the downhole barrier device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 15, Frazier discloses the claimed invention except explicitly 15. The downhole barrier device of claim 14 wherein the metal is selected based on operational use of the downhole barrier device.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made, to have selected the metal based on operational use of the downhole barrier device, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140083716 A1 to Frazier, in view of US 20140216756 A1 to Getzlaf.
Frazier discloses 13. The method of claim 9 where creating the formation using the housing design and the rupture layer design includes creating 
a stress concentration; 
at least one pattern of thickness for the rupture layer, wherein the at least one pattern of thickness is less that of a thickness of the housing; 
a sealing layer, a support layer, and a flow hole; and 
at least one shape selectable selected from a disc shape, a pinched shape, a folded shape, and a curved shape. ([0027])
However fails to disclose two of the above list.
	Getzlaf teaches a rupture disc assembly in a dome shape with score lines as stress concentrators (figure 5, [0064])
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the rupture disc of Frazier to include score lines as stress concentrators, in view of Getzlaf, so that the smaller pieces can be easily swept down the casing string. [0064]






Response to Arguments
Applicant's amendments and arguments filed 1/11/2022 have been fully considered.
The amendments have overcome the 112 rejections of the last office action, and they are withdrawn.
The amendments to the claims have overcome the rejections based on Passmore, however new rejections based on US 20140083716 A1 to Frazier are presented.

Conclusion

                                                                                                                                                               
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674